IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11291
                        Conference Calendar


MUQTASID A. QADIR,

                                         Plaintiff-Appellant,

versus

GARY JOHNSON, sued in his individual and official capacity;
ARMSTRONG, individual and official capacity; D. B. MCELVANEY,
Warden, individual and official capacity; G. OLIVER, individual
and official capacity; TERRI CANTRELL, individual and official
capacity; D. F. FONDREN, individual and official capacity; EMILY
DOAN, individual and official capacity; ROBERT EASON, individual
and official capacity; GALYN COFFMAN, individual and official
capacity; CARY COOK, individual and official capacity; RICHARD
THOMAS, individual and official capacity,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:01-CV-167
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Muqtasid A. Qadir, Texas prisoner No. 743563, filed a civil

rights complaint alleging that Texas Department of Criminal

Justice (TDCJ) officials had failed to protect him from “enemies”

in the prison population.   Qadir moved the district court for a

preliminary injunction ordering the defendants to place him in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11291
                                 -2-

protective custody or transfer him to another TDCJ facility; to

provide medical treatment; and to cease alleged retaliations

against Qadir.    Qadir has appealed the district court’s denial of

injunctive relief.

     The district court did not abuse its discretion in denying a

preliminary injunction because Qadir has failed to demonstrate a

substantial likelihood that he will prevail on the merits of his

claims.    See Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir.

1991).    Accordingly, the district court’s denial of injunctive

relief is AFFIRMED.